Case 1:17-cv-00446-JCN Document 62 Filed 06/19/20 Page 1 of 9                PageID #: 774



                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MAINE

MAINE WOODS PELLET CO., LLC,              )
                                          )
              Plaintiff                   )
                                          )
       v.                                 )       1:17-cv-00446-JCN
                                          )
WESTERN WORLD INSURANCE                   )
COMPANY,                                  )
                                          )
              Defendant                   )


                   ORDER ON MOTION FOR RECONSIDERATION

       Plaintiff alleges Defendant breached an insurance contract by applying three

separate deductibles, rather than a single deductible, to an insurance claim submitted as the

result of mechanical difficulties with Plaintiff’s heat and power plant.

       On the parties’ summary judgment motions, the Court granted partial summary

judgment in favor of Defendant, concluding the record established that at least two

deductibles applied to Plaintiff’s losses, but a genuine factual dispute remained as to

whether a third deductible applied. (Summary Judgment Order, ECF No. 38.) Plaintiff

moves for reconsideration of the Court’s summary judgment order. (Motion, ECF No. 49.)

Following a review of the record and after consideration of the parties’ arguments, the

Court denies Plaintiff’s motion for reconsideration.
Case 1:17-cv-00446-JCN Document 62 Filed 06/19/20 Page 2 of 9                    PageID #: 775



                       FACTUAL AND PROCEDURAL BACKGROUND1

       Plaintiff owns and operates a wood pellet production facility that includes a heat

and power plant. The cogeneration plant is comprised of traditional components such as a

boiler, heat exchanger, turbine and condenser, but the system uses cyclopentane as the

working fluid rather than water. The condenser is a shell and tube heat exchanger with

cooling water flowing through 2,410 U-shaped tubes and vaporized cyclopentane flowing

through the shell and around the tubes.

       Beginning on December 20, 2016, the cogeneration plant experienced reduced

efficiency. On January 8, 2017, Plaintiff identified water in the cyclopentane side of the

system and instituted brief periodic shutdowns to remove relatively small quantities of

water. On January 17, 2017, larger quantities of water entered the system and Plaintiff shut

down the cogeneration plant. Plaintiff performed a bubble test, which revealed leaks from

two fractured tubes. The two tubes were plugged, and no further leaks were detected. The

cogeneration plant restarted on January 30, and between January 30 and March 9,

Plaintiff’s system was operational with the exception of brief daily or weekly shutdowns

to remove small quantities of water.

       On March 9, 2017, Plaintiff again shut down the cogeneration plant after

discovering large quantities of water in the cyclopentane side of the system. A bubble test

and a borescope revealed that one tube was sheared off. The tube was plugged, and no

further leaks were detected. The cogeneration plant began operating on March 12, and


1
 The Court’s summary judgment order contains a more complete summation of the record. (See ECF No.
38.)


                                                2
Case 1:17-cv-00446-JCN Document 62 Filed 06/19/20 Page 3 of 9               PageID #: 776



between March 12 and March 20, Plaintiff’s system was operational with the exception of

brief daily shutdowns to remove small quantities of water.

       On March 20, 2017, Plaintiff again shut down the cogeneration plant for scheduled

cleaning and passivation procedures and for inspection of the cyclopentane side of the

condenser to assess the cause of the difficulties. Unlike during the bubble tests, Plaintiff

drained the cyclopentane side while the water side remained pressurized.           Plaintiff

identified a discolored tube, which leaked when it was moved. The damaged tube was

plugged, and Plaintiff installed modifications designed by the manufacturer to reduce tube

vibration. The cogeneration plant restarted on March 25, 2017. After the installation of

the modifications, the brief periodic shutdowns to remove water have become unnecessary,

and a very small amount of water typically is removed once per year.

       Defendant determined that three separate losses had occurred because the tubes

broke at three separate times and the plant operated between the events. Defendant paid

Plaintiff $159,711.53 after applying a $100,000 deductible for the loss involving the major

shutdown that began on January 17. Defendant paid Plaintiff $67,413.62 after applying a

$100,000 deductible for the loss involving the major shutdown that began on March 9.

Although Defendant concluded that a covered loss occurred in the amount of $93,877.70

for the shutdown that began on March 20, Defendant did not pay Plaintiff for that loss

because the damage did not exceed the $100,000 deductible. Had Defendant applied only

one deductible for the whole period, it would have paid Plaintiff an additional $193,877.70.

       Plaintiff filed a complaint in state court, and Defendant subsequently removed the

case to federal court based on diversity of citizenship jurisdiction. (Notice of Removal,


                                             3
Case 1:17-cv-00446-JCN Document 62 Filed 06/19/20 Page 4 of 9                 PageID #: 777



ECF No. 1.) The parties filed cross motions for summary judgment, a joint stipulated

statement of material facts, and separate statements of material facts. (ECF Nos. 21, 23,

24, 25, 27, 29.) After oral argument, the Court denied Plaintiff’s motion and granted in

part and denied in part Defendant’s motion. (Summary Judgment Order, ECF No. 38.)

The Court concluded that the record established that at least two deductibles applied, but a

factual dispute remained as to whether two or three deductibles applied. (Id.)

                                    LEGAL STANDARD

       The granting of a motion for reconsideration of a final judgment is “an extraordinary

remedy which should be used sparingly.” Palmer v. Champion Mortg., 465 F.3d 24, 30

(1st Cir. 2006). To prevail on a motion for reconsideration of a final order, a party must

demonstrate (1) the existence of new evidence not previously available, (2) an intervening

change in controlling law, or (3) the need to correct a clear error of law or to prevent

manifest injustice. Int’l Ass’n of Machinists & Aerospace Workers v. Verso Corp., 121 F.

Supp. 3d 201, 217 (D. Me. 2015). Nonfinal orders remain open pending final judgment,

so the Court has wide discretion to revisit prior interlocutory rulings. Geffon v. Micrion

Corp., 249 F.3d 29, 38 (1st Cir. 2001); Mumme v. U.S. Dep’t of Labor, 150 F. Supp. 2d

162, 165 (D. Me. 2001).

       A motion to reconsider is proper if the Court “misapprehended some material fact

or point of law,” but is “not a promising vehicle” for “rearguing theories previously

advanced and rejected,” Palmer, 465 F.3d at 30, or for “advance[ing] arguments that could

and should have been presented to the district court prior to its original ruling.” Villanueva

v. United States, 662 F.3d 124, 128 (1st Cir. 2011).


                                              4
Case 1:17-cv-00446-JCN Document 62 Filed 06/19/20 Page 5 of 9                       PageID #: 778



                                           DISCUSSION

       In this district, a motion to reconsider an interlocutory order “shall be filed within

14 days from the date of the order unless the party seeking a reconsideration shows cause

for not filing within that time.” Dist. Me. Loc. R. 7(f). “Cause for not filing within 14

days from the date of the order includes newly available material evidence and an

intervening change in the governing legal standard.” Id. Given the date the Court issued

the summary judgment decision (June 27, 2019), Defendant argues the motion, filed on

January 10, 2020, is untimely.

       Plaintiff raised the prospect of filing the motion during a telephonic conference

much earlier, on July 23, 2019, but the motion would be untimely even if filed on that date.

Because Plaintiff has not established newly available material evidence,2 an intervening

change in the governing legal standard, or any other reason the motion could not have been

filed within the fourteen-day period, Plaintiff’s motion could be denied as untimely filed.

The Court, however, may revisit or revive at any time an issue decided in an interlocutory

order, including an issue decided at summary judgment. Latin Am. Music Co. Inc. v. Media

Power Grp., Inc., 705 F.3d 34, 40 (1st Cir. 2013). Because final judgment has not entered

in the case and because the scope of the trial will be informed by the summary judgment

order, to the extent Plaintiff contends the Court made a legal error in the summary judgment




2
 Plaintiff suggests reopening the summary judgment record to introduce evidence concerning Defendant’s
calculations of business income losses; Defendant contends that evidence was available prior to the
summary judgment filings.



                                                  5
Case 1:17-cv-00446-JCN Document 62 Filed 06/19/20 Page 6 of 9                              PageID #: 779



decision, judicial economy militates in favor of correcting any legal error before trial. The

Court, therefore, will consider the merits of the motion.

        Plaintiff’s principal argument is based on the asserted inability to distinguish at

summary judgment between business income losses and other types of losses, such as

repair costs, because the parties stipulated to the total amounts for each of the three claims

but did not include the breakdown of the categories within the totals. The Policy provides

that Defendant “will pay for the actual loss of Business Income . . . due to the necessary

‘suspension’ of your ‘operations’ during the ‘period of restoration’.” (Policy at 31, ECF

No. 21-1.) As with the other coverage provisions, however, “[t]he loss or damage must be

caused by or result from a Covered Cause of Loss,” and is subject to the applicable

exclusions and limitations. (Id. at 31–32.) Therefore, the legal analysis of the lost business

income is similar to Plaintiff’s other types of losses: there is no coverage for lost business

income resulting from design defects generally, but coverage exists for lost business

income resulting from a mechanical breakdown, even when the ultimate cause of the

mechanical breakdown is a design defect.3 As with the other types of costs, therefore, the


3
  Plaintiff reiterates its contention that the exclusion for design defects “has no applicability” because
Exclusion B.3.c provides for an exception: “But if an excluded cause of loss. . . results in a Covered Cause
of Loss, we will pay for the loss or damage caused by that Covered Cause of Loss.” (Motion at 5–6; Policy
at 45.) The term “Covered Cause of Loss” is modified by the Equipment Breakdown Coverage to include
accidents, and the parties agree that the only type of accident that is relevant in this case is a mechanical
breakdown. Read as a whole, therefore, the insurance policy excludes coverage for losses that result from
design defects, “but if a [design defect] . . . results in a [mechanical breakdown], [Defendant] will pay for
the loss or damage caused by that [mechanical breakdown].” Because the Policy does not state that if a
breakdown occurs, Defendant will pay for the loss or damage caused by that design defect, the Equipment
Breakdown Coverage does not render the design defect exclusion of “no applicability.”

Although Plaintiff notes that the Court did not explicitly quote the ensuing loss language of Exclusion B.3.c,
the Court summarized the Equipment Breakdown Coverage and quoted the similar ensuing loss language
in the Equipment Breakdown Coverage modifying Exclusion B.2.d. Plaintiff has not shown that the Court


                                                      6
Case 1:17-cv-00446-JCN Document 62 Filed 06/19/20 Page 7 of 9                          PageID #: 780



ultimate issue embedded in the summary judgment motions is the number of independent

mechanical breakdowns that occurred.

        Plaintiff notes that when Defendant calculated the business income losses, it

included the reduced efficiency and lower operating time for the entire period between late

December 2016 and late March 2017 and divided those losses into three shorter periods by

assigning them to the three claim numbers. The business income loss allocated to the first

claim number apparently included the lower efficiency and operating time of the

cogeneration plant from December 20, 2016 to January 31, 2017, despite the fact that the

major shutdown did not occur until January 17 and ended on January 30, 2017. Likewise,

the business income loss attributed to the second claim number evidently included the

lower efficiency and operating time of the cogeneration plant from February 1 to March

19, 2017, even though the second major shutdown occurred between March 9 to March 12,

2017. The business income loss assigned to the third claim number included the lower

efficiency and operating time of the cogeneration plant from March 20 to March 25, 2017,

which corresponds to the dates of the third major shutdown period.4




incorrectly applied the B.3.c or B.2.d exclusions as modified in slightly different ways by the equipment
breakdown provisions. (See Summary Judgment Order at 16, (“The policy excludes all damages caused
by design defects, but the equipment breakdown provision covers mechanical breakdowns, even when
caused by a design defect”). It is a breakdown, not a design defect, that triggers coverage and the
corresponding deductible.
4
  Defendant maintains that it included the events beginning in December because it assumed some of the
reduction in efficiency was caused by one of the fractured tubes discovered during the January 17 major
shutdown. (Response at 6, ECF No. 54.)



                                                   7
Case 1:17-cv-00446-JCN Document 62 Filed 06/19/20 Page 8 of 9                PageID #: 781



       Plaintiff argues in part that Defendant’s conclusion that Plaintiff experienced

covered losses throughout the disputed period (i.e., before and in between the three major

shutdowns) is inconsistent with the application of three deductibles. That is, Plaintiff

argues that given its loss calculation, Defendant cannot argue that Plaintiff suffered three

separate covered losses.

       Plaintiff’s argument is unpersuasive. Plaintiff’s reasoning most resembles a waiver

or estoppel argument. See generally, Kraul v. Maine Bonding & Cas. Co., 559 A.2d 338,

338–39 (Me. 1989).         The Court, however, is not convinced that Defendant’s loss

calculation, even if more generous to Plaintiff than required under the policy, should

preclude Defendant from concluding that multiple independent breakdowns occurred when

the plant operated close to full-time between those events. Defendant promptly asserted

its position on the number of breakdowns and deductibles and firmly maintained that

position before and long after the estimation of the business income losses.

       Furthermore, under the policy, Plaintiff is entitled to recover business income losses

only if a covered cause of loss occurs; the existence of a business income loss does not

establish that a covered cause of loss occurred. Pursuant to the policy, if the cogeneration

plant suffers a mechanical breakdown, the lost business income resulting from that

breakdown might be recoverable, but lost business income is not recoverable without a

mechanical breakdown. Similarly, the existence of some measurable decline in business

income does not establish that a mechanical breakdown has occurred. Defendants’ loss

calculation, therefore, does not support a reconsideration of the summary judgment

decision.


                                             8
Case 1:17-cv-00446-JCN Document 62 Filed 06/19/20 Page 9 of 9                                 PageID #: 782



        In sum, because Plaintiff has not established any misapprehension of fact or mistake

of law, the Court is not persuaded that reconsideration of the Court’s order on the parties’

cross motions for summary judgment is warranted.5

                                                CONCLUSION

        Based on the foregoing analysis, the Court denies Plaintiff’s motion for

reconsideration.

                                                             /s/ John C. Nivison
                                                             U.S. Magistrate Judge
Dated this 19th day of June, 2020.




5
  The parties’ arguments, including the positions asserted during the telephonic hearing on the motion,
revealed that the relevance of the loss calculation to the issues that remain for trial could be a disputed issue.
The Court’s conclusion that Plaintiff’s argument regarding the loss calculation does not warrant
reconsideration of the summary judgment decision shall not be construed as a ruling on the relevance at
trial of the loss calculation evidence. The Court will consider any evidentiary-related issues in advance of
or at trial.


                                                        9
